
	

113 HR 2527 : To amend title 38, United States Code, to provide veterans with counseling and treatment for sexual trauma that occurred during inactive duty training.
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2527
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide veterans with counseling and treatment for sexual
			 trauma that occurred during inactive duty training.
	
	
		1.Counseling and treatment for sexual trauma occurring during inactive duty for trainingSection 1720D of title 38, United States Code, is amended—
			(1)in subsection (a)(1), by striking active duty or active duty for training and inserting active duty, active duty for training, or inactive duty training; and
			(2)in subsection (f)—
				(A)by striking this section, the and inserting the following:
					
						this section:(1)The
						; and
				(B)by adding at the end the following new paragraph:
					
						(2)The term veteran, with respect to inactive duty training described in subsection (a)(1), also includes an
			 individual who—
							(A)is not otherwise eligible for the benefits of this chapter; and
							(B)while serving in the reserve components of the Armed Forces, performed such inactive duty training
			 but did not serve on active duty.
							.
				
	Passed the House of Representatives May 28, 2014.Karen L. Haas,Clerk.
